DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alford (U.S. Pat. No. 2287220), in view of McLean US Pub. 2003/0117333, further in view of Thomas A. Milligan, "Dipoles, Slots, and Loops," in Modern Antenna Design, IEEE, 2005, pp.217-284, doi: 10.1002/0471720615.ch5.

Regarding claim 1, Alford in Figures 1-3 discloses a method of maximizing the radiation pattern at broadside of a dipole antenna (See Figures 12), comprising: forming the dipole with a dipole wire having a predetermined dipole length (conductors 11 and 12) and a feed point (transmission line 15) that divides the dipole wire into two parts (transmission line section 17); placing a sleeve (outer conductor 10) around the dipole wire (11+12) such that the sleeve (10) is electrically isolated from all electrical elements of the dipole antenna; wherein the sleeve (10) is centered along the length of the dipole wire (11+12); wherein the sleeve (10) is made from a conductive material.

However, in the same field of endeavor, McLean in figures 1, 4 and 7 teaches the step of determining a length of the outer conductor (outer conductors 184, 186) that causes the sleeve (184/186) to mask a portion of the current distribution on the dipole wire (See Fig. 7), thereby preventing that portion from combining out of phase with current not masked by the sleeve (See Figure 7 and current distribution), and causing the dipole antenna to have an elevation gain pattern that maintains a peak at zero elevation (see Fig. 4). Additionally, McLean explicitly explains in Para. 40 how the length of the dipole's outer conductors 184, 186 relates to the antenna's matching impedance at resonance. The outer conductors 184,186 scale the impedance; and how McLean’s invention alters the length of the coaxial sleeve from a center point 162 of the sleeve dipole antenna to the edge where the inner conductor projects from inside the outer conductor. The length from center point to edge is designed so as to match the effective impedance of the feed source. Thus, the length of the coaxial sleeve from center point 162 to edge is chosen to match the 50.OMEGA. source impedance at each port of the balancing network.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the step of determining the length of the outer conductor according to McLean with 
Moreover, Milligan in figures 5-24 to 5-27 and pages 242-245 teaches a method for determining a length of the outer conductor (Fig. 5-24 and 5-25) that causes the sleeve to mask a portion of the current distribution on the dipole wire, thereby preventing that portion from combining out of phase with current not masked by the sleeve, and causing the dipole antenna to have an elevation gain pattern that maintains a peak at zero elevation. (See page 243 and figure 5-24 of current distribution in a sleeved antenna)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of current distribution and radiation according to Milligan with the methods of Alford and McLean to form the claimed invention because the length combination of a dipole antenna and sleeve shield design can be achieved by adjusting the parts until a suitable compromise input impedance match is achieved over the band of operation. (See Milligan p. 243) 

Regarding claim 2, Alford does not explicitly discloses: further comprising operating the dipole antenna as a receive-only antenna.
However, in the same field of endeavor, McLean in figure 1 teaches a method and a dipole antenna further comprising operating the dipole antenna as a receive-only antenna. (Para. 1)


Regarding claims 3, 4, 12 and 13, Alford in Figures 1-3 discloses a method/dipole antenna wherein the dipole wire has a center feed point; and wherein the dipole wire has an offset feed point.

Regarding claims 6 and 15, Alford in figure 2 discloses a method/dipole antenna: wherein the sleeve 10A/10B is electrically isolated with insulation material (insulating ring 23) between the sleeve 10 and the dipole wire 11/12.

Regarding claims 7 and 16, Alford does not explicitly disclose wherein the diameter of the sleeve is less than one-quarter wavelength at the maximum frequency of the antenna.
However, Alford in Page 3 Col. 2 teaches sleeves of variable diameters which can be adjusted thanks to the impedance matching network.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Alford to form the claimed invention so the energy supplied from source directly to the outer conductors and the energy supplied from the inner conductors over 
Moreover, Milligan in figures 5-24 to 5-27 and pages 242-245 teaches a method wherein the diameter of the sleeve is less than one-quarter wavelength at the maximum frequency of the antenna. (See formula 5-16 and page 245)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of current distribution and radiation according to Milligan with the methods of Alford and McLean to form the claimed invention because the length combination of a dipole antenna and sleeve shield design can be achieved by adjusting the parts until a suitable compromise input impedance match is achieved over the band of operation. (See Milligan p. 243).

Regarding claims 8 and 17, Alford in Figures 1-3 discloses a method/dipole antenna wherein the diameter of the sleeve 10 is constant.

Regarding claims 9 and 18, Alford in figures 3 and 4 discloses a method/dipole antenna wherein the sleeve (24/25) has a tapered diameter.

Regarding claims 10 and 19, Alford in Figures 1-3 discloses a method/dipole antenna wherein the sleeve 10 has a circular cross section.

conductors 11 and 12) and a feed point (transmission line 15); a sleeve (outer conductor 10) around the dipole wire (11+12), arrange such that the sleeve (10) is electrically isolated from all electrical elements of the dipole antenna; wherein the sleeve (10) is centered along the length of the dipole wire (11+12); wherein the sleeve (10) is made from a conductive material.
Alford does not explicitly teaches: “and the sleeve has a length shorter than would provide capacitive coupling between the ends of the sleeve and the ends of the dipole wire; wherein the sleeve shields a portion of the current distribution on the dipole wire, thereby preventing that portion from combining out of phase with current not masked by the sleeve, and causes the dipole antenna to have a horizontal gain pattern with a peak at zero elevation”.
However, in the same field of endeavor, McLean in figures 1, 4 and 7 teaches a dipole antenna wherein the outer conductor (outer conductors 184, 186) causes the sleeve (184/186) to have a length shorter than would provide capacitive coupling between the ends of the sleeve and the ends of the dipole wire; wherein the sleeve shields a portion of the current distribution on the dipole wire (See Fig. 7), thereby preventing that portion from combining out of phase with current not masked by the sleeve (See Figure 7 and current distribution), and causes the dipole antenna to have a horizontal gain pattern with a peak at zero elevation (see Fig. 4). Additionally, McLean explicitly explains in Para. 40 how the length of the dipole's outer conductors 184, 186 relates to the antenna's matching impedance at resonance. The outer conductors 184,186 scale the impedance; and how McLean’s invention alters the length of the coaxial sleeve from a center point 162 of the sleeve dipole antenna to the edge where the inner 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the step of determining the length of the outer conductor according to McLean with the method disclosed by Alford to form the claimed invention, in order to match the impedance of the feed source and avoid spurious radiation accordingly useful in high frequency operations. (McLean Para. 40 and 44)
Moreover, Milligan in figures 5-24 to 5-27 and pages 242-245 teaches a dipole antenna wherein a length of the outer conductor (Fig. 5-24 and 5-25) causes the sleeve to mask a portion of the current distribution on the dipole wire, thereby preventing that portion from combining out of phase with current not masked by the sleeve, and causing the dipole antenna to have an elevation gain pattern that maintains a peak at zero elevation. (See page 243 and figure 5-24 of current distribution in a sleeved antenna)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of current distribution and radiation according to Milligan with the dipole antenna of Alford and McLean to form the claimed invention because the length combination of a dipole antenna and sleeve shield design can be achieved by adjusting the  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alford, McLean and Milligan, as applied to claims 1 and 11 respectively, and further in view of Lindenblad et al. U.S. Patent No. 2,286,179.

Regarding claims 5 and 14, Alford, McLean and Milligan do not explicitly disclose wherein the sleeve has a length approximately one-third the length of the dipole. 
However, in the same field of endeavor, Lindenblad in figure 1 teaches a dipole antenna wherein the sleeve (shell portion 15) has a length approximately one-third (22cm) the length of the dipole wire (radiator element 11) that causes the sleeve to mask a portion of the current distribution on the dipole wire (11). (See Figures 2-3 and paragraph Col. 4- lines 15-27: Minimum current values along the length of the wire)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Lindenblad in the Alford, McLean and Milligan antenna/method to form the claimed invention in order to secure the desired distribution, particularly in broadcast antennae; and so the desired current distribution in the radiating portion of the antenna may be more readily achieved. Furthermore, no insulators capable of withstanding high potentials are required. (Alford Col. 1 lines 1-35) and because wherein a plurality of signals are applied to 

Response to Arguments
Applicant amended claims 1 and 11-19, no new matter was introduced. Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845